Citation Nr: 1714908	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  06-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to September 1969.  He was awarded the National Defense Service Medal for his service.  The Veteran, unfortunately, died in June 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for prostate cancer.  The Veteran filed a Notice of Disagreement in May 2005, and, following issuance of a Statement of the Case in October 2005, perfected his appeal to the Board in December 2005.

The Board remanded the appeal in November 2008, October 2010, and December 2011 for evidentiary development.  In a November 2012 decision, the Board denied the claim for service connection for prostate cancer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  However, during the pendency of the appeal, he died.

In July 2013, after the Veteran's death, the appellant filed a VA Form 21-534EZ ("Application for DIC, Death Pension, and/or Accrued Benefits"), along with a cover letter from a Veteran's Service Officer indicating that she was seeking entitlement to death pension benefits.  In August 2013, the RO sent the appellant a letter notifying her that death pension benefits would be granted but that accrued benefits and dependency and indemnity compensation were not warranted by the evidence of record.  The appellant has not expressed disagreement with that decision; however, by Order dated in September 2013, the Court found that the appellant would be substituted with respect to the pending claim for service connection for prostate cancer.  See 38 U.S.C.A. § 5121A (West 2014); Breedlove v. Shinseki, 24 Vet. App. 7, 13 (2010) (per curiam order).

In a November 2013 Order, the Court granted a Joint Motion for Remand (JMR) in which the parties agreed to vacate and remand the Board's November 2012 decision denying entitlement to service connection for prostate cancer.  The case was returned to the Board in September 2014, whereupon the Board again remanded the appeal for evidentiary development.


FINDINGS OF FACT

1.  The Veteran served in Korea from March 1968 to September 1969, and was assigned to the Korean Military Advisory Group (K-MAG), Detachment R, headquartered in Seoul, South Korea.

2.  The Veteran died in June 2013; the appellant is his surviving spouse, who was substituted as the claimant pursuant to a September 2013 Court Order to continue the appeal of the claim for entitlement to service connection for prostate cancer.

3.  The evidence of record is at least in equipoise as to whether the Veteran's prostate cancer was due to exposure to herbicide agents in service.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, based on the unique facts noted herein, the criteria for entitlement to service connection for prostate cancer, for purposes of substitution, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime, the Veteran sought to establish service connection for prostate cancer on a presumptive basis due to exposure to herbicides in Korea.  As noted above, the appellant has been substituted in this appeal by order of the Court.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

For Veterans who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, service connection may be presumed for certain listed diseases, including prostate cancer, that become manifest to a compensable degree within a particular period after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In addition, Veterans who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The claim on appeal is based on the Veteran's contention that, while serving in Korea, he was exposed to herbicide agents during assignments in which he was asked to travel in or near the DMZ.

The Veteran was diagnosed with prostate cancer in 1996, which, as noted above, is one of the diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

The VA Adjudication Procedures Manual observes that the DoD had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  Under the development instructions, if it is determined that a Veteran who served in Korea during the time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was Clerk Typist; however, personnel records show that he also worked as a Communications Specialist prior to serving in Korea.  The Veteran's personnel records further demonstrate that he served in Korea from March 1968 to September 1969, and was assigned to K-MAG, Detachment R.

As noted in the JMR, the evidence does not reflect that the Veteran was assigned to one of the units recognized by the DoD as operating in or near the Korean DMZ during the qualifying time period for exposure to herbicide agents.  See VA Adjudication Manual M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C.10.  Instead, the Veteran claimed direct exposure to herbicide agents resulting from taking vans that dropped off troops to and from the DMZ and on one occasion driving a colonel to a missile site on a mountain just south of the DMZ, during which he drove on a road parallel with the DMZ.  See VA Form 9 (December 2005); Statement in Support of Claim (September 2011).

Memoranda generated by the Defense Personnel Records Information Retrieval System (DPRIS) and JSRRC in March 2010, June 2011, March 2012, and July 2016 reflect that the Veteran's unit was headquartered in Seoul, South Korea, 26 miles from the DMZ.  The memoranda demonstrate that research coordinated with the National Archives and Records Administration (NARA) was unable to locate 1968-69 unit records submitted by the Detachment Rear from K-MAG.  The memoranda further indicate that NARA also researched the 1968-69 U.S. Army Station Lists and the 8th U.S. Army Chronologies, which documented that K-MAG was located in Yongsan, South Korea.  However, these records did not mention or document any specific duties performed by Detachment R., K-MAG unit members along the DMZ.

The July 2016 JSRRC memorandum concluded, based on the above information, that the "evidence does not show that the Veteran was exposed to herbicides, nor does it confirm that he entered the Korean DMZ and duties as described concerning transport vans cannot be verified."  However, the memorandum cautioned that JSRRC "cannot provide opinions or conclusions concerning the likelihood of a Veteran's physical location associated with duties and can only provide information documented in unit records."

In sum, the evidence of record shows that the Veteran served in Korea from March 1968 to September 1969, a period during which the DoD has confirmed that Agent Orange was deployed near the Korean DMZ.  The evidence further shows that the Veteran's unit was headquartered in Seoul, South Korea, 26 miles from the DMZ.  Moreover, although there is no conclusive corroborating evidence that the Veteran traveled in or near the DMZ, the Board can find no legitimate reason to question his assertions.  As noted in the JMR, his statements specifically identified fellow service-members who traveled with him to specific locations in or near the DMZ, and his MOS and personnel records are not inconsistent with his reports.  Moreover, the Board notes that a VA employee spoke with the Veteran in January 2012 and observed that "[h]e was very knowledgeable about the Korean peninsula and had no doubt travelled extensively around the Republic."  See Report of Contact (January 2012).  In short, there is simply no evidence in the record that controverts the Veteran's credible reports; in fact, the January 2012 Report of Contact tends to bolster his claims.  In light of the above, which is uniquely specific to this Veteran, and affording the benefit of the doubt to the appellant, the Board accepts that the Veteran was exposed to herbicides during his service.

In sum, the medical evidence of record clearly shows that the Veteran was diagnosed with prostate cancer in 1996, one of the diseases that has been presumptively linked to herbicide exposure.  There is no clear evidence of intercurrent cause.  Accordingly, based on the unique facts of this case alone, the Board finds that the Veteran's prostate cancer was a disease associated with exposure to herbicides in Korea.  Service connection on a presumptive basis is therefore warranted.  See 38 C.F.R. § 3.309(e).

ORDER

Entitlement to service connection for prostate cancer, based upon substitution of the appellant as the claimant, is granted.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


